Citation Nr: 1738520	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  11-10 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right index finger disability.

2.  Entitlement to an earlier effective date for the grant of service connection for tinnitus.

3.  Entitlement to an increased rating for a service-connected back disability.

4.  Entitlement to an increased rating for right middle finger, status post mallet injury.

5.  Entitlement to an increased rating for a left knee disability.

6.  Entitlement to an increased rating for a bilateral foot disability, to include bilateral pes planus, plantar fasciitis, and calcaneal spurs.

7.  Entitlement to service connection for ocular hypoplasia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to July 1999.

This appeal to the Board of Veterans' Appeals (Board) arose from February 2010 and September 2012 rating decisions in which the RO granted a 10 percent rating for tinnitus, effective March 19, 2009; denied service connection for hypoplasia and the right index finger; denied a compensable rating for back, left knee, and left foot disabilities; and reduced the evaluation for the right foot disability to noncompensable.

In March 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is of record.

During his hearing, the Veteran clarified that his right index finger was never on appeal.  A review of the record shows he originally claimed the second finger of his right hand.  In March 2009, the Veteran filed a claim for an increased rating for index finger sprain/tendonitis which was construed as a claim for service connection.  Upon denial of the claim, the Veteran stated in his Notice of Disagreement (NOD) that the claim was for an increased rating for the right middle finger; his claim had been for "the 'second finger of [his] right hand' which to [him] meant middle finger as opposed to counting thumb also."  The Board notes that his October 1999 VA examination identified the disability as "trauma to his right second finger."  The NOD for the issue of service connection for the right index finger was administratively withdrawn in a March 2011 Statement of the Case (SOC), and the issue of entitlement to an increased rating for a right middle finger injury was added to the Veteran's claim.  However, the record shows that a timely Substantive Appeal (VA Form 9) was filed, which included the index finger disability, and the issue was properly certified before the Board.  Based on the Veteran's testimony and the evidence of record, the issue of entitlement to service connection for a right index finger disability is dismissed.  In light of the confusion regarding the Veteran's finger claim, the Board finds that the issue of entitlement to an increased rating for the right middle finger is properly before the Board.

In this decision, the Board is granting increased ratings for a left knee disability, a back disability, and bilateral foot disabilities; granting an earlier effective date for tinnitus; and confirming the rating for a right middle finger disability under the proper Diagnostic Code.

As the Veteran has not been afforded a VA examination for service connection for ocular hypoplasia and his most recent VA back and knee examinations are over five years old, service connection for ocular hypoplasia and the issues of whether he is entitled to an even higher rating for left knee and back disabilities are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has effectively withdrawn his appeal for the right index finger and established his intent to appeal the rating for his right middle finger.

2.  The claim for service connection for tinnitus is liberally construed to have been filed in August 1999.

3.  In a November 1999 rating decision, the RO failed to adjudicate the Veteran's tinnitus claim.

4.  The residuals of the Veteran's injury of the right middle finger are mildly limited flexion of the joint and limitation of motion.

5.  Since March 19, 2009, the Veteran's back disability has been at least manifested by pain on motion and palpation.

6.  Resolving reasonable doubt in the Veteran's favor, his left knee disability has been manifested by pain on motion and limited range of motion since July 18, 2012.

7.  The Veteran's foot disabilities cause severe pain that limits his ability to stand and ambulate for extended periods of time, effective January 22, 2015.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for a right index finger disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The claim for service connection for tinnitus has remained pending and unadjudicated since August 1999.  38 C.F.R. § 3.160(c); Ingram v. Nicholson, 21 Vet. App. 232, 253 (2007).

3.  The effective date of service connection for tinnitus is August 1, 1999.
38 C.F.R. § 3.400 (b)(ii).

4.  The Veteran's right middle finger disability more closely approximates the criteria for a noncompensable rating for limitation of motion.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.59, 4.71a, DCs 5226 and 5229.

5.  The criteria for an increased rating of at least 10 percent for a back disability are met beginning March 19, 2009.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.59, 4.71a, DC 5237

6.  Resolving reasonable doubt in the Veteran's favor, the criteria are met for at least a disability rating of 10 percent for a left knee disability beginning July 18, 2012.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, DC 5260.

7.  The criteria for a 30 percent rating for bilateral foot disabilities are met, effective January 22, 2015.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, DC 5284.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claims.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Effective Dates

The effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The provisions of 38 C.F.R. § 3.400(b)(2) allow for assignment of an effective date the day following separation from active service if a claim is received within 1 year after separation from service.  38 C.F.R. § 3.400(b)(2)(i).

The Veteran submitted an application for compensation for hearing loss in August 1999.  The scope of the Veteran's claim for hearing loss includes any disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board liberally construes the Veteran's claim for hearing loss to include a claim for tinnitus.  See also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (stating that "VA's 'duty to assist' must extend [a] liberal reading to include issues raised in all documents or oral testimony submitted prior to the BVA decision").  Service connection for hearing loss was denied in a November 1999 rating decision.  The RO did not adjudicate the claim for tinnitus, and it remained pending.  38 C.F.R. § 3.160(c), see also Ingram v. Nicholson, 21 Vet. App. 232, 253 (2007) (explaining that a reasonably raised claim remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability).  The Veteran filed a claim for service connection for tinnitus on March 19, 2009, and his claim was granted in a February 2010 rating decision effective the date of that application.  The Veteran filed a VA Form 9 regarding his claims for a right finger injury and ocular hypoplasia in April 2011 and included correspondence previously submitted in November 2009 regarding tinnitus.  The Board construes this correspondence to be an NOD.  In November 2012, an informal NOD which included the Veteran's tinnitus claim was again submitted.

The Veteran's November 2009 statement claimed that tinnitus was identified at his separation examination and had continued.  In November 2012, the Veteran again stated that tinnitus was identified on separation.  He stated that the effective date for the grant of service connection should therefore reflect his initial claim.  Subsequent statements have reiterated his claim to an earlier effective date.  If there is no final denial of the original claim prior to the granting of the subsequent 'claim,' as part of his appeal of the effective-date decision, an appellant can raise the fact that he filed the original claim for the same disability at an earlier date than the claim which was subsequently granted.  See Ingram, 21 Vet. App. at 253.

In the present case, the veteran's claim for tinnitus is construed to have been filed as part of his August 1999 claim for hearing loss.  As that claim remained pending until the grant of his subsequent claim for tinnitus in March 2009, the Board finds that an earlier effective date of August 1, 2009, for the grant of service connection for tinnitus is warranted.

Increased Ratings

The Schedule assigns Diagnostic Codes (DCs) to individual disabilities.  DCs provide rating criteria specific to a particular disability.  If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant.  38 C.F.R. § 4.3.  The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited.  Id; see 38 C.F.R. § 4.14.

In initial disability rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45, functional loss due to weakened movement, excess fatigability, and incoordination must also be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

38 C.F.R. § 4.59 recognizes that painful motion is an important factor of disability.  Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute function loss and is just one fact to be considered when evaluating functional impairment).

When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Middle Finger

The Veteran's right middle finger disability is currently noncompensably rated for extension limited by no more than 30 degrees under DC 5226 which contemplates ankylosis of the long (middle) finger, but the more appropriate code is DC 5229 for limitation of motion of the long finger.  Under DC 5229, a noncompensable rating for limitation of motion of the long finger is contemplated by a gap of less than one inch (2.5 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension limited by no more than 30 degrees.  A 10 percent rating is contemplated for a gap of one inch or more and extension limited by more than 30 degrees.  38 C.F.R. § 4.71(a), DC 5229.

At a June 2011 VA examination, the Veteran reported limited motion in the finger, less strength, and a tingling sensation.  The examiner indicated that there was no ankylosis involving the hands.  On examination, the Veteran was shown to have no pain, fatigue, weakness, lack of endurance, or incoordination.  Range of motion before and after repetition was 20 to 90 degrees, and a gap of one centimeter between the tips of the fingers and the proximal transverse crease of the palm was present in the right hand.  The examiner noted that the metacarpophalangeal joint of the right middle finger did not straighten (extension).

Based on the foregoing, the Board finds that a noncompensable rating for the right middle finger based on limitation of motion in warranted.  The Veteran is shown to have a gap of one centimeter between the tips of the fingers and the proximal transverse crease of the palm and extension limited to less than 30 degrees.  These symptoms more closely approximate the noncompensable rating for limitation of motion for the right middle finger.  38 C.F.R. § 4.71(a), DC 5229.

Back

The Veteran is currently noncompensably rated for back pain.  In March 2009, the Veteran filed a claim for service connection for recurrent lumbar strain (facet tropism and arthropathy) for which he was already service-connected.  The claim was construed to be an application for an increased rating.

Under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine between 60 and 85 degrees; combined range of motion of greater than 120 but less than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or spinal contour; or vertebral body fracture with loss of 50 percent or more of height.  38 C.F.R. § 4.71(a), DCs 5235 to 5243.

At an August 2009 VA examination, the Veteran reported a ten year history of chiropractic intervention for low back pain.  He reported fatigue, decreased motion, and pain when bending and sitting.  On examination, the Veteran exhibited flexion of 70 degrees and showed evidence of painful motion.  Total range of motion of the thoracolumbar spine was 220 degrees.  There was no evidence of spasm, guarding, abnormal gait, or loss of height.  X-rays showed a normal lumbar spine, but the examiner indicated that the Veteran's back pain had significant effects on his occupation because sitting increased his pain.

Based on the foregoing, the Veteran's objective indications of limitation of motion to less than 235 degrees entitled him to at least the minimum compensable rating of 10 percent for a back disability as of March 19, 2009.  38 C.F.R. § 4.71(a), DCs 5235 to 5243.

Left Knee

The Veteran contends that his left knee should be rated at 10 percent disabling - the same level as his right knee, due to painful motion.

Under DC 5260, limitation of motion of the leg is rated noncompensably where flexion is limited to 60 degrees and at 10 percent when limited to 45 degrees.  38 C.F.R. § 4.71(a), DC 5260.

The Veteran complained of stiffness in both knees after sitting for long periods and aching after walking or going up stairs at a July 2012 VA examination.  On examination, flexion was limited to 125 degrees in the right knee with objective indications of pain on motion and 135 degrees in the left with no painful motion.  No pain on palpation or tenderness was noted.

The Veteran stated that he may have been having a "good day" on the day of his examination, and he believed his left knee symptoms to be equivalent to those in his right knee.  The Veteran is competent to report pain and limited motion in his knees.

Based on the evidence of record and resolving all reasonable doubt in the Veteran's favor, the Board finds that objective indications of limitation of motion and lay observations of pain on motion entitled him to at least the minimum compensable rating of 10 percent for a left knee disability beginning July 18, 2012, the date of his VA examination.  38 C.F.R. § 4.59; see also Burton.

Bilateral Foot Disabilities

The Veteran's foot disabilities are currently rated noncompensably for bilateral plantar fasciitis with calcaneal spurs and at 10 percent for bilateral pes planus based on pain on use of the feet.  The Board has combined these issues under DC 5284 to provide a more favorable disposition for the Veteran.

Under DC 5284, severe foot injuries are rated as 30 percent disabling, moderately severe at 20, and moderate at 10.  38 C.F.R. § 4.71(a), DC 5284.

A June 2011 VA examination indicated that the Veteran had mild bilateral plantar fasciitis with pes planus and heel spurs.  The Veteran reported pain and fatigability at rest; pain, fatigability, stiffness and lack of endurance on standing; and pain, weakness, fatigability, stiffness and lack of endurance while walking.  He stated that he required corrective shoes and shoe inserts.  He was unable to walk more than a mile and periods of standing were limited to 30 minutes.  The Veteran is competent to report those symptoms.  On examination, no painful motion, edema, instability, weakness, or tenderness was noted.  The Board finds this opinion to be inadequate because it fails to consider the Veteran's lay statements. 

In January 2015, the Veteran's podiatrist stated that his foot deformities cause significant discomfort and instability while walking and standing.  He noted that the Veteran reported significant pain during periods of extended weight bearing and ambulation.  He opined that the Veteran's disability interfered with his current employment responsibilities and he would classify the Veteran's reported symptoms as greater than moderate.  The Board finds the opinion of the private physician to be of more probative value because it takes into account the Veteran's lay statements. 

The Veteran reported at his March 2017 hearing that his feet chronically ache; his first steps in the morning are exceedingly painful; he has had cortisone shots in his feet; and he wears prescription soft foam in his shoes.  He indicated that he experiences pain, fatigue, soreness, stiffness, and lack of endurance.  Based on the foregoing, the Board finds that the Veteran's symptoms combined with his lack of endurance and fatigability more closely approximate the rating for severe foot injuries under DC 5284.  This level of disability is indicated in the record effective January 22, 2015, as noted by his private podiatrist.  This is the maximum rating available under DC 5284 for foot injuries.


ORDER

The appeal for entitlement to service connection for a right index finger disability is dismissed.

An earlier effective date of August 1, 1999, for the grant of service connection for tinnitus is granted.

Entitlement to an increased rating for limitation of motion of the right middle finger is denied.

Entitlement to at least 10 percent rating for a back disability is granted, effective March 19, 2009.

Entitlement to at least a 10 percent rating for a left knee disability is granted, effective July 18, 2012.

Entitlement to a 30 percent rating for bilateral foot disabilities is granted effective, January 22, 2015.


REMAND

The issues of whether the Veteran is entitled to an even higher rating for left knee and back disabilities and to service connection for ocular hypoplasia are remanded for further development.

The Veteran stated that his back disability has worsened requiring physical therapy and trips to the emergency.  His reported extensive stiffness, reduced endurance, and increasing fatigue in his knees.  Service treatment records document a history of ocular hypoplasia.  The Veteran has not been afforded a VA examination for ocular hypoplasia, and his most recent VA examination is over five years old.  Updated examinations should be conducted.

While on remand, additional treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain current VA and private treatment records since August 2015.  

2.	Schedule the Veteran for an appropriate examination for a report on the current severity of his left knee and back disabilities.  All opinions are to be supported by explanatory rationale.

3.  Obtain a medical opinion to address the cause of the Veteran's ocular hypoplasia.  No examination is necessary unless otherwise indicated.

The medical examiner is asked to do the following:

a.  Identify whether the Veteran's condition is congenital or developmental.  Provide adequate rationale for your opinion referencing the claims file, to include the Veteran's STRs and lay statements.  

b.  State whether it is at least as likely as not (50 percent or greater degree of probability) that the claimed ocular condition is related to service.

4.  After completing the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


